Case 2:19-cr-00008-P.]P Document 126 Filed 01/18/19 Page 1 of 1

8N THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERlCA ) Cr. No. 19-8
vs. ) Judge Peter J. Phipps
)
HAROLD NOVICK , ) Magistrate Judge Robert C. Mitchell

MAGISTRATE JUDGE’S REPORT OF ARRAIGNMENT

 

 

 

 

Defense Counsel: Lee Markovitz, Esquire
Government: Craig Haller, AUSA
l. Date of Arraignment: l/ 17/2019
2. Defendant is: X incarcerated
on bond

3. Defendant entered a plea of not guilty .
4. The parties Were advised that all pretrial motions must filed within 1fortj<ve (45) days.
5. A Rule 16 conference: has been

held

has not been held
6. Discovery is completed
not completed
7. Defenda:iyas requested to be tried by:
Jury
Non-Jury

8. All parties have been advised that the matter:

has been scheduled for trial for

has not been scheduled for trial.

/ has not been scheduled for trial, but will be notified

9. Estimated trial length: §
lO. Defendant: has been processed by U.S. Marshal.

has not been processed by U.S. Marshal, but has been
advised to be processed

Robert C. Mitchell
United States Magistrate Judge

 

